OPINION
Before BOOCHEVER, C. J., and RABI-NO WITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
This appeal comes to us following denial of appellant’s motion for judgment notwithstanding the verdict, in an action for wrongful death. The sole issue on appeal is whether the superior court erred in refusing such relief.
Under our established standard of review, as enunciated in Holiday Inns of America, Inc. v. Peck, 520 P.2d 87, 92 (Alaska 1974), we hold that there was no error. The judgment is affirmed.